 

IN THE UNITED STATES DISTRICT COURT U.S. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEX NORTHERN LED OF TEXAS

 

 

 

 

 

 

AMARILLO DIVISION
MAY - 6 2021
UNITED STATES OF AMERICA CLERK, U.S. DISTRICT COURT
Plaintiff, § By i
§
v. § 2:20-CR-85-Z-BR-(1)
§
SAMUEL ALLEN GOVER §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 19, 2021, the United'States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Samuel Allen Gover filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Samuel Allen Gover was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Samuel Allen Gover; and ADJUDGES Defendant Samuel Allen Gover guilty of Count Three in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in accordance with the

Court’s sentencing scheduling order.

SO ORDERED, May CO , 2021.

 

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
